DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been rejected. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1-11 are directed to a server apparatus and claims 12-18 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is directed to loan application processing with background verification, which is an abstract idea. Specifically, the claims recite “receive a request from  [an entity] to conduct an action with respect to a user; identify [a user identifier] associated with a user, the [user] identifier having been generated from information specific to the user; identify, within a verification…[a record] comprising a number of interaction records associated with the [user] identifier, each of the interaction records signed by an originating entity…determine, based at least in part on the verified interaction record whether to execute the action ”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of loan application processing with background verification. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a server apparatus, one or more processors, a memory and a computing device merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “verifying…using a public key…” it does not improve the functioning of a computer nor does it improve a technology or technical field. 
Specifically, these additional elements perform the steps or functions such as: receiving an action request for a user, identifying previous interaction records of the user with an entity, verifying proof of authorship of the interaction records by checking signature of the entity on the interaction records, and determining whether to approve or decline the action request. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server apparatus, one or more processors, a memory and a computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of loan application processing with background verification. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining currency risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11 and 13-18 further describe the abstract idea of loan application processing with background verification. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 2 recites “…determining a risk assessment for the action,” claim 3 reciting “a trust value determined for each originating entity associated with the number of interaction records in the electronic record.”  However, this is mere risk assessment and trustworthiness assessment, which further describes the abstract idea of processing user application with background check and does not improve the functioning of a computer or other technology or technological field. Claim 5 recites “…sign the new interaction record using a private key…” and claim 9 recites “…the electronic identifier has been generated by applying a hash function to the information specific to the user.” This is merely encryption and hashing, which does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 1 recites:
“identify…information specific to the user”  It is unclear whether “a user” recited in line 6, or “a user” recited in line 7, serves as an antecedent basis for this limitation, “the user”.
Claim 12 recites:
“identifying…information specific to the user”  It is unclear whether “a user” recited in line 3, or “a user” recited in line 4, serves as an antecedent basis for this limitation, “the user”.
Claim 16 recites:
“…wherein the request includes a document addressed included an interaction record and the user-specific information…” Claim 15, which claim 16 depends on, recites “requesting…user specific information…” Claim 12, which claim 15 depends on, recites “receiving a request…the electronic identifier having been generated from information specific to the user…” It is unclear whether the limitation recited in claim 12 or claim 15 serves as antecedents of “the request” and “the user-specific information” recited in claim 16. Claims 17 and 18 are also rejected on the same basis as each recites similar language, “the user-specific information.”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 2-11 are also rejected as each depends on claim 1. Claims 13-18 are also rejected as each depends on claim 12.
Unclear Scope
Claim 1 recites “receive a request from a computing device to conduct an action with respect to a user; identify an electronic identifier associated with a user, the electronic identifier having been generated from information specific to the user.” The claim is directed to a server apparatus.  However, the claim is silent about what information the server apparatus uses to identity the electronic identifier associated with a user. Therefore, the claim is unclear whether the server apparatus is capable of identifying an electronic identifier of a user without the received request. Additionally, with respect to “the electronic identifier having been generated from information specific to the user,” the claim is directed to the server apparatus, and the claim is silent on what apparatus generates the electronic identifier from information specific to the user. Therefore, the claim is unclear whether the claimed server apparatus or other entity generates the electronic identifier from information specific to the user. Claim 12 is also rejected on the same basis as it recites similar language.
Claim 1 recites “identify, within a verification network, an electronic record comprising a number of interaction records associated with the electronic identifier…” Claim 1 is directed to a server apparatus. However, the limitation recites the claimed server apparatus identifies an electronic record within a verification network and the claim is silent about a verification network being part of the claimed server apparatus. Therefore, the claim is unclear whether the scope of the claim comprises a server apparatus comprising one or more processors and a memory, or in combination with a verification network.
Claim 1 recites “identify…each of the interaction records signed by an originating entity.” Claim 1 is directed to a server apparatus. However, the limitation, “each of the interaction records signed by an originating entity,” describes an action, “signed,” performed by an originating entity and the claim is silent about the originating entity being part of the claimed server apparatus. Therefore, the claim is unclear whether the scope of the claim comprises a server apparatus comprising one or more processors and a memory, or in combination with an originating entity.
Claim 1 recites  “verify the authenticity of at least one interaction record of the plurality of interaction records using a public key associated with the originating entity…” The claim is silent on “at least one interaction record of the plurality of interaction records” being signed by the originating entity. Therefore, the claim is unclear whether the server apparatus is capable to verify the authenticity of at least one interaction record of the plurality of interaction records using a public key of the originating entity while the claim does not recite the originating entity signs at least one interaction record. Claim 12 is also rejected on the same basis as it recites similar language.
Claim 3 recites “The server apparatus of claim 2, the risk assessment for the action takes into consideration a trust value determined for each originating entity…” The limitation “a trust value determined for each originating entity…” describes a trust value being determined for each originating entity. However, the claim is silent on what entity performs the act, “determined.” Therefore, the claim is unclear whether the claimed server or another entity apparatus generates a trust value for each originating entity.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-11 are also rejected as each depends on claim 1. Claims 13-18 are also rejected as each depends on claim 12. 
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 10,909,510 (“Kurani”)) in view of Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)).
Regarding claims 1 and 12, Kurani teaches:
a server apparatus (Kurani: Fig. 1, items 118/112; 5:4-8) comprising: one or more processors (Kurani: 5:4-8); and a memory including instructions that, when executed by the one or more processors, cause the server apparatus to (Kurani: 5:4-8)
a method comprising:
receiving a request from a computing device to conduct an action with respect to a user; (Kurani: Fig. 1, Fig. 5; 6:60-7:14, 11:1-17)
identifying an electronic identifier associated with a user (Kurani: 6:60-7:14), the electronic identifier having been generated from information specific to the user; (Kurani: 5:13-23, 11:18-28)
identifying, within a verification network, an electronic record comprising a number of interaction records associated with the electronic identifier (Kurani: 5:33-47 , 5:57-58 , 7:53-8:8), each of the interaction records signed by an originating entity (Kurani: Fig. 1, items 106/108, 4:21-22);
determining, based at least in part on the verified interaction record, whether to execute the action (Kurani: Fig. 5, steps 514; 12:16-21).
Kurani does not explicitly teach the following limitations, however Antonopoulos teaches:
verifying the authenticity of at least one interaction record of the plurality of interaction records using a public key associated with the originating entity (Antonopoulos: APPENDIX A: OFFLINE TRANSACTIONS SCRIPTION, 'sign-input Sign a transaction input',  'validsign' Validate a transaction input's signature', page 242);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani to incorporate the teachings of public-key verification of signed transactions (Antonopoulos: APPENDIX A: OFFLINE TRANSACTIONS SCRIPTION, 'sign-input Sign a transaction input',  'validsign' Validate a transaction input's signature', page 242) of Antonopoulos for the basis of a digital money ecosystem. (Antonopoulos: Chapter 1 ‘What is Bitcoin’, page 1).   
Furthermore, note that the limitation “…the electronic identifier having been generated from information specific to the user…” does not serve to differentiate the claims from prior art because the limitation does not affect the positively claimed steps of claim 12 in a manipulative sense , nor does the limitation affect the claimed server apparatus of claim 1 structurally or functionally. 
Furthermore, note that the limitation “…a trust value determined for each originating entity…” does not serve to differentiate the claims from prior art because the limitation does not affect the positively claimed steps of claim 12 in a manipulative sense nor does the limitation affect the claimed server apparatus of claim 1 structurally or functionally.
Regarding claims 2 and 13, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1 and the method of claim 2, as claim 2 being dependent of claim 1 and claim 13 being dependent of claim 12. 
For claim 2, Kurani teaches wherein
determining whether to execute the action comprises determining a risk assessment for the action (Kurani: 12:21-27).
For claim 13, Kurani teaches wherein
determining whether to execute the action comprises determining a risk assessment for the user (Kurani: 12:21-27).
Regarding claim 4, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 4 being dependent of claim 1. 
Kurani and Antonopoulos teaches wherein the instructions further cause the server apparatus to:
upon executing the action with respect to the user, generate a new interaction record to include an indication of the action (Kurani: 6:18-24, 6:35-38); and
provide the new interaction record to the verification network to be added to the electronic record (Kurani: 6:35-38).
Additionally, note that the limitations, “…generate a new interaction record to include an indication of the action” and “provide the new interaction record to the verification network to be added to the electronic record,” recite intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. 
Regarding claim 5, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 5 being dependent of claim 4. 
Antonopoulos teaches wherein the instructions further cause the server apparatus to
sign the new interaction record using a private key maintained by the server apparatus prior to providing the new interaction record to the verification network (Antonopoulos: Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs Commands: sign-rawtransaction' page 50; APPENDIX A: OFFLINE TRANSACTIONS SCRIPTION, 'sign-input Sign a transaction input',  'validsign' Validate a transaction input's signature', page 242).
Regarding claim 8, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 8 being dependent of claim 1. 
Kurani teaches wherein 
the information specific to the user comprises specific user information in a predetermined format (Kurani: 6:60-7:14, 11:18-28).
Additionally, note the limitation, "the information specific to the user comprises specific user information in a predetermined format," recites non-functional descriptive material language. The limitation describes characteristics of the information specific to the user and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 9, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 9 being dependent of claim 1. 
Antonopoulos teaches wherein 
the electronic identifier has been generated by applying a hash function to the information specific to the user (Antonopoulos: Chapter 1: Introduction, 'Private and Public key', first paragraph, page 63).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Antonopoulos as applied to claims 1 and 12 further in view of Russo et al. (US 2003/0101348A1 (“Russo”)).
Regarding claims 3 and 14, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1 and the method of claim 2, as claim 3 being dependent of claim 2 and claim 14 being dependent of claim 13. 
For claims 3 and 14, neither Kurani nor Antonopoulos explicitly teaches the following limitations, however, Russo teaches:
For claim 3, Russo teaches wherein
the risk assessment for the action takes into consideration a trust value determined for each originating entity associated with the number of interaction records in the electronic record (Russo: Fig. 1, item 120, Fig. 3, step 330; ¶¶60, 62-64).
For claim 14, Russo teaches wherein
determining the risk assessment includes determining a level of trust to be associated with each originating entity associated with an interaction record for the electronic identifier, wherein different levels of trust may be determined for each originating entity  (Russo: Fig. 1, item 120, Fig. 3, step 330; ¶¶60, 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani and the mastering of bitcoin of Antonopoulos to incorporate the teachings of determining confidence in a digital transaction (Russo: ¶¶60, 62-64) of Russo to mitigate risk. (Russo: ¶41).   
Additionally, for claim 3, note that the limitation “the risk assessment for the action takes into consideration a trust value determined for each originating entity…” does not serve to differentiate the claims from prior art because the limitation does not affect the claimed server apparatus of claim 1 structurally or functionally.
Furthermore, for claim 14, note that the limitation “…different levels of trust may be determined for each originating entity…” does not serve to differentiate the claims from prior art because the limitation does not affect the positively claimed steps of claim 12 in a manipulative sense. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Antonopoulos as applied to claim 1 further in view of Ortiz et al. (US 11,080,700 (“Ortiz”)).
Regarding claim 6, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 6 being dependent of claim 4. 
Neither Kurani nor Antonopoulos explicitly teaches the following limitations, however, Ortiz teaches:
request additional information associated with the user from at least one originating entity associated with an interaction record of the number of interaction records (Ortiz: 19:55-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani and the mastering of bitcoin of Antonopoulos to incorporate the teachings of requesting additional information of the user for transaction processing (Ortiz: 19:55-60) of Ortiz to significantly increase the security of transactions and reduce fraud and other forms of abuse, mistake, etc. (Ortiz: 19:60-62).   
Regarding claim 7, the combination of Kurani, Antonopoulos and Ortiz teaches the server apparatus of claim 1, as claim 7 being dependent of claim 6. 
Kurani teaches wherein the instructions further cause the server apparatus to:
store the requested additional information associated with the user in relation to an account associated with the user (Kurani: 5:13-23). 
Ortiz teaches:
receive the requested additional information associated with the user from the at least one originating entity (Ortiz: 19:55-60); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani, the mastering of bitcoin of Antonopoulos and secure processing of transactions of Ortiz to incorporate the teachings of requesting additional information of the user for transaction processing (Ortiz: 19:55-60) of Ortiz to significantly increase the security of transactions and reduce fraud and other forms of abuse, mistake, etc. (Ortiz: 19:60-62).  
Claims 10-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Antonopoulos as applied to claims 1 and 12 further in view of Jutla et al. (US 10,735,182 (“Jutla”)).
Regarding claim 10, the combination of Kurani and Antonopoulos teaches the server apparatus of claim 1, as claim 10 being dependent of claim 1. 
For claim 10, neither Kurani nor Antonopoulos explicitly teach the following limitations, however, Jutla teaches:
at least a first interaction record associated with the electronic identifier includes a location of additional information associated with the user, (Jutla: 10:54-59, 12:11-21)
wherein the instructions further cause the server apparatus to request the additional information associated with the user from the location at a first originating entity. (Jutla: 7:24-30, 10:54-59, 12:11-21, 15:11-16) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani and the mastering of bitcoin of Antonopoulos to incorporate the teachings of user identity management on blockchain (Jutla: 7:24-30, 10:54-59, 12:11-21, 15:11-16) of Jutla to strengthen identity on the blockchain. (Jutla: 1:49).   
Regarding claim 11, the combination of Kurani, Antonopoulos and Jutla teaches the server apparatus of claim 1, as claim 11 being dependent of claim 10 and claim 10 being dependent of claim 1. 
Kurani teaches wherein 
determining whether to execute the action comprises accessing the additional information associated with the user at the location (Kurani: Fig. 4, MBC blockchain 116, 12:5-15); 
determining a risk assessment based on the accessed additional information associated with the user (Kurani: 12:21-27); and
determining whether the risk assessment is within an acceptable range (Kurani: 12:21-27). 
Regarding claim 15, the combination of Kurani and Antonopoulos teaches the method of claim 12, as claim 15 being dependent of claim 12. 
Neither Kurani nor Antonopoulos explicitly teaches the following limitations, however, Jutla teaches:
requesting, from an originating entity associated with at least one interaction record of the number of interaction records, user-specific information stored by that originating entity (Jutla: 6:3-5, 7:24-36); and
obtaining, in response to the request, the user-specific information that includes sensitive information associated with the user. (Jutla: 6:3-5, 7:24-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani and the mastering of bitcoin of Antonopoulos to incorporate the teachings of to incorporate the teachings of user identity management on blockchain (Jutla: 6:3-5, 7:24-36) of Jutla to strengthen identity on the blockchain. (Jutla: 1:49).   
Regarding claim 16, the combination of Kurani, Antonopoulos and Jutla teaches the method of claim 12, as claim 16 being dependent of claim 15 and claim 15 being dependent of claim 12. 
Jutla teaches wherein 
the request includes a document address included in an interaction record and the user-specific information is obtained from a document located at the document address (Jutla: 16:14-22, 16:44-49).
Furthermore, note that the limitations “…the user-specific information is obtained from a document located at the document address…” and “the user-specific information is obtained from a document…” do not serve to differentiate the claims from prior art because the limitation does not affect the positively claimed steps of claim 15, which claim 16 depends on, in a manipulative sense. 
Regarding claim 17, the combination of Kurani, Antonopoulos and Jutla teaches the method of claim 12, as claim 17 being dependent of claim 15. 
Kurani teaches wherein 
determining whether to execute the action is based at least in part on the user-specific information (Kurani: 11:9-15). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Antonopoulos as applied to claim 12 further in view of Yin et al. (US 2018/0060954A1 (“Yin”))
Regarding claim 18, the combination of Kurani and Antonopoulos teaches the method of claim 12, as claim 17 being dependent of claim 15 and claim 15 being dependent of claim 12. 
Neither Kurani nor Antonopoulos explicitly teaches the following limitations, however, Yin teaches: 
the user-specific information is used to populate a credit extension form maintained with respect to the user (Yin: ¶17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method to process math-based currency transactions of Kurani and the mastering of bitcoin of Antonopoulos to incorporate the teachings of populating a form with user information (Yin: ¶17) of Yin for more efficient processing of various types of electronic data  (Yin: ¶7).   
Furthermore, note that the limitation “…the user-specific information is used to populate a credit extension form maintained with respect to the user” does not serve to differentiate the claims from prior art because the limitation does not affect the positively claimed steps of claim 15, which claim 16 depends on, in a manipulative sense. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685